            Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 1 of 38



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

  KATANA SILICON TECHNOLOGIES                  §
  LLC,                                         §
                                               §
            Plaintiff,                         §
                                               § Case No. 6:21-cv-374
  v.                                           §
                                               § JURY TRIAL DEMANDED
  WESTERN DIGITAL                              §
  TECHNOLOGIES, INC.,                          §
                                               §
            Defendant.                         §
                                               §
                                               §
                                               §
                                               §

                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Katana Silicon Technologies LLC (“Katana”), by and through its

attorneys, for its Complaint against Defendant Western Digital Technologies, Inc.

(“WD”), and demanding trial by jury, hereby alleges, on information and belief with

regard to the actions of WD and on knowledge with regard to its own actions, as

follows:

                               I.    NATURE OF THE ACTION

       1.        This is an action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. §§ 271, et seq., to obtain damages resulting from

Defendant’s unauthorized use, sale, and offer to sell in the United States, of products,

methods, processes, services and/or systems that infringed Plaintiff’s United States

patents, as described herein.
           Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 2 of 38




      2.       Defendant manufactured, provided, used, sold, offered for sale,

imported, and/or distributed infringing products and services, and encouraged others

to use its products and services in an infringing manner, as set forth herein.

      3.       Plaintiff seeks past damages and prejudgment and post-judgment

interest for Defendant’s infringement of the Asserted Patents, as defined below.

                                    II.    PARTIES

      4.       Plaintiff Katana Silicon Technologies LLC is a limited liability company

organized and existing under the laws of the State of Texas, with its principal place

of business located at 5204 Bluewater Drive, Frisco, Texas 75036.

      5.       Katana is the owner of the entire right, title, and interest in the Asserted

Patents, as defined below, including the right to sue for and collect all damages and

to seek and obtain any other relief for infringement.

      6.       On information and belief, Defendant Western Digital Technologies, Inc.

is a Delaware corporation with regular and established places of business at 7501 N.

Capital of Texas Highway, Suite A 100, Austin, TX 78759, and 9442 N. Capital of

Texas Highway, Austin, TX 78759. Defendant may be served through its registered

agent Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, at 211 E. 7th Street, Suite 620, Austin, TX 78701.

                         III.   JURISDICTION AND VENUE

      7.       This is an action for patent infringement which arises under the patent

laws of the United States, in particular, 35 U.S.C. §§ 271, 281, 283, 284, and 285.




                                             2
           Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 3 of 38




      8.       This Court has exclusive jurisdiction over the subject matter of this

action under 28 U.S.C. §§ 1331, 1332, and 1338(a).

      9.       This Court has personal jurisdiction over Defendant in this action

pursuant to due process and/or the Texas Long Arm Statute, by virtue of at least the

substantial business the Defendant conducts in this forum.

      10.      Defendant has committed acts of infringement in this District directly

and through third parties by, among other things, making, selling, advertising

(including through websites), offering to sell, distributing, and/or importing products

and/or services that infringed the Asserted Patents as defined below.

      11.      Defendant   has,   directly   or   through   its   distribution   network,

purposefully and voluntarily placed infringing products in the stream of commerce

knowing and expecting them to be purchased and used by consumers in Texas.

      12.      Defendant has committed direct infringement in Texas.

      13.      Defendant has committed indirect infringement based on acts of direct

infringement in Texas.

      14.      Defendant has transacted, and as of the time of filing of the Complaint,

continues to transact business within this District.

      15.      Defendant derives substantial revenues from its infringing acts in this

District, including from their manufacture and sale of infringing products in the

United States.




                                             3
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 4 of 38




      16.    On information and belief, Defendant has at least two regular and

established places of business in this District, including 7501 N. Capital of Texas

Highway, Austin, TX 78759 and 9442 N. Capital of Texas Highway, Austin, TX 78759.

      17.    On information and belief, a WD technical sales support team that

supports a large local customer with hard drives and infringing solid-state drives is

located at 9442 N. Capital of Texas Highway, Austin, TX 78759.

      18.      Venue is proper against Defendant in this District pursuant to 28

U.S.C. § 1400(b) because it has committed acts of infringement in this District.

Defendant’s presence in this District is substantial, including at least at the places of

business noted above, as well as through its partnership with Caringo, Inc.,

headquartered at 6801 N. Capital of Texas Highway, Building 2, Suite 200, Austin,

Texas 78731.

      19.    Additionally, Defendant—directly or through intermediaries (including

distributors, retailers, and others), subsidiaries, alter egos, and/or agents—ships,

distributes, offers for sale, and/or sells their products in the United States and this

District. Defendant has purposefully and voluntarily placed one or more of its

products into the stream of commerce that infringe the Asserted Patents with the

awareness and/or intent that the products would be purchased by consumers and

businesses in this District. Defendant has knowingly and purposefully shipped

infringing products into, and within, this District through an established distribution

channel. These infringing products have been purchased by consumers and

businesses in this District.




                                           4
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 5 of 38




      20.     On information and belief, WD’s executive vice president and general

manager of its Hard-Disk Drive (“HDD”) unit, Ashley Gorakhpurwalla, works in the

Austin, Texas area.

      21.     On information and belief, WD technologist Mr. Cohen Steed works in

the Austin, Texas area.

      22.     On information and belief, senior director and assistant general counsel

of intellectual property and licensing at WD, Mr. Soji John, works in the Sunnyvale,

Texas area.

                 IV.        COUNTS OF PATENT INFRINGEMENT

      23.     Plaintiff alleges that Defendant has infringed the following United

States patents (collectively, the “Asserted Patents”):

         United States Patent No. RE38,806 (the “’806 Patent”) (Exhibit A)
         United States Patent No. 6,352,879 (the “’879 Patent”) (Exhibit B)
         United States Patent No. 6,181,002 (the “’002 Patent”) (Exhibit C)

                               COUNT ONE
                    INFRINGEMENT OF U.S. PATENT RE38,806

      24.     Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

      25.     The    ’806    Patent,   entitled   “SEMICONDUCTOR     DEVICE     AND

METHOD OF MANUFACTURING THE SAME,” was filed on May 02, 2003 and duly

and legally issued by the United States Patent and Trademark Office on October 04,

2005. The ’806 Patent is a reissue of U.S. Patent No. 6,229,217, which was filed on

June 27, 2000 and issued on May 8, 2001.




                                              5
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 6 of 38




      26.      The ’806 Patent claims patent-eligible subject matter and is valid and

enforceable.

                     Technical Description and Background

      27.      The ’806 Patent is directed to a Chip Size Package (“CSP”) structure,

and a method of manufacturing such a semiconductor device. ‘806 Patent, 1:18-20.

Transistors are semiconductor devices that are formed on wafers, which are made by

foundries. Wafers contain multiple, essentially identical chips which are designed by

chip designers. Individual chips are cut from wafers and packaged. Those chips go

into a variety of consumer products, such as smartphones, tablets, personal

computers, solid state drives (SSDs), memory cards, thumb drives, and automobile

parts and components. In some devices such as portable devices, a plurality of

semiconductor chips are mounted in a package so as to increase the added value and

capacity of memory, etc. For example, a multi-chip module is provided with a

plurality of semiconductor chips arranged parallel to each other in a package.

However, such an arrangement makes it impossible to produce a package smaller

than the total area of the semiconductor chips to be mounted. In order to solve the

problem, a stacked package including a plurality of semiconductor chips laminated

in a package to achieve a high packaging density was developed. ‘806 Patent, 1:53-

63. Despite the relatively small size and high density of the stacked package

semiconductor devices, semiconductor packages that are even smaller than such a

stacked package semiconductor device were required. Hence, a semiconductor device




                                           6
           Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 7 of 38




having a CSP structure as well as stacked package structure was needed. ‘806 Patent,

2:10-15.

      28.      Specifically,   the   ’806   Patent   provides   a   further-miniaturized

semiconductor device having a stacked package structure as well as a CSP structure.

‘806 Patent, 2:63-65. In order to achieve such a miniaturized, high-density

semiconductor device structure, the ‘806 Patent claims the first semiconductor chip

and the second semiconductor chip are each wire-bonded to the electrode section

provided on the wiring layer with the wires, and the second insulating adhesion layer

is used for affixing the second semiconductor chip to the first semiconductor chip.

This structure eliminates the need for wire-bonding the first and second

semiconductor chips to points on the wiring layer, far from the side surfaces of the

first and second semiconductor chips, considering a situation in which the excessively

applied adhesive agent overflows the space between the first and second

semiconductor chips. ‘806 Patent, 3:19-29. Moreover, in the case of using a thermo-

compression sheet, accurate positioning is required twice when mounting the first or

second semiconductor chip at a desired location, i.e., positioning the thermo-

compression sheet and positioning the first or second semiconductor chip on the

thermo-compression sheet. Whereas, because in the present invention the first and

the second insulating adhesion layers are in advance disposed on the back surface of

the first and the second semiconductor chips, the first and the second semiconductor

chips can be mounted at a desired location by accurately positioning it only once.




                                             7
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 8 of 38




Hence, the ‘806 Patent simplifies the manufacturing process of miniaturized

semiconductors. ‘806 Patent, 3:33-44.

      29.    The ‘806 Patent introduces a manufacturing method in which the

adhesive agent does not overflow in the space between the first and the second

semiconductor chip, and the first and the second semiconductor chip can be wire-

bonded to the wiring layer at a location closer to the edges of the first and the second

semiconductor chips. It is thus possible to realize a miniaturized, high-density

semiconductor device. ‘806 Patent, 4:57-63.

                                Direct Infringement

      30.    Defendant without authorization or license from Plaintiff, has directly

infringed the ’806 Patent, either literally or equivalently, as infringement is defined

by 35 U.S.C. § 271, including through making, using (including for testing purposes),

designing, manufacturing, importing, distributing, selling, and offering for sale

electronic devices and products that infringe one or more claims of the ’806 Patent.

Defendant is thus liable for direct infringement pursuant to 35 U.S.C. § 271.

      31.    Exemplary infringing products include WD chip arrangements, flash

memory, SSDs, and memory cards made by or incorporating WD’s Sandisk products,

such as its NAND flash memories or memory cards, including but not limited to the

48L 3D, 15 nm, 19 nm, and 24 nm node and similar WD products employing the ’806

Patent. These infringing products include but are not limited to the Sandisk/Toshiba

THGBX6T1T82LFXF256GB 48L 3D NAND, Sandisk SDSDQ-032G 15 nm 16 GB

NAND flash memory, Sandisk/Toshiba TH58TEG7D2JBA4C 19nm NAND flash




                                           8
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 9 of 38




memory, Sandisk/Toshiba 24 nm 64 GB NAND flash in SDSDQY-064G-A11A

MicroSDXC Memory Cards, Sandisk SDMPEGF18-256G NAND flash memory,

Sandisk SDINDDH4-128G NAND Embedded Flash Drive (EFD), Sandisk

TP79G51ARA (found at least in Seagate Nytro 141 SSD), WD Ultrastar SS200 SSD,

Sandisk 05565-1024G, WD SN750 SSD, Sandisk 05561-512G, Sandisk Extreme Pro

SSD, Sandisk TP70G76AWV 3D NAND flash memory, Western Digital SDINEDK4-

128G 3D NAND flash memory, Western Digital SDINEDK4-256G 3D NAND flash

memory, Sandisk 05139-128G, Western Digital WDS500G2B0A SSD, Sandisk 05138-

064G Ultra 3D SSD, Sandisk TP70G76AWV (found at least in Inland Professional

2TB SSD), Sandisk SDINBDA4-128G, Sandisk TP79G51ARA (found at least in

Seagate Nytro 141 SSD), Sandisk 15139_064G, Sandisk SDMPEGF12_064G,

Sandisk SDINBDG4-16G, and similar products, hereinafter “’806 Accused Products.”

      32.   Plaintiff names these exemplary infringing instrumentalities to serve as

notice of Defendant’s infringing acts, but Plaintiff reserves the right to name

additional infringing products, known to or learned by Plaintiff or revealed during

discovery, and include them more specifically in the definition of ’806 Accused

Products.

      33.   As a specific, nonlimiting example, Defendant is liable for direct

infringement pursuant to 35 U.S.C. § 271 for the manufacture, sale, offer for sale,

importation, or distribution of WD’s Sandisk/Toshiba TH58TEG7D2JBA4C 19nm

NAND flash memory, hereinafter “’806 Exemplary Accused Product.” The ’806




                                        9
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 10 of 38




Exemplary Accused Product meets all limitations of at least claim 1 of the ’806

Patent, either literally or under the doctrine of equivalents.

      34.    The ’806 Exemplary Accused Product is semiconductor device including

a stacked package structure and a chip size package structure, comprising: an

insulating substrate (A) including a wiring layer (B) having electrode sections (C):

                                                                                      electrode sections (C)




                                                   Si-31822 28AUG12 DG




                                                                                                    a wiring layer (B)
                                                                                                an insulating
                                                                                                substrate (A)


              Fig 1: Package X-ray image (upper) and Cross-Sectional Optical Image of the Package




      35.    The ’806 Exemplary Accused Product further comprises a first

semiconductor chip (D) having a first adhesion layer (E) adhered to its back surface

(F) where a circuit is not formed (G), said first semiconductor chip being mounted on

said wiring layer through the first adhesion layer (H):




                                                      10
           Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 11 of 38




                         its back surface (F)                            where a circuit is not formed (G)
                                                                                                             said first semiconductor chip being
                                                                                                             mounted on said wiring layer
                                                                                                             through the first adhesion layer (H)




                                                                                                              a first semiconductor chip (D)

                                                                                                                a first adhesion layer (E)




                                                 Fig 2: Cross-Sectional Optical Image of the Package


         36.       The ’806 Exemplary Accused Product further comprises a second

semiconductor chip (I) having a second adhesion layer (J) adhered to its back surface

(K) where a circuit is not formed (L), said second semiconductor chip being mounted

on a circuit-formed front surface of said first semiconductor chip through the second

adhesion layer (M):



                                                                                                              said second semiconductor chip
  its back surface (K)         where a circuit is not formed (L)                                             being mounted on a circuit-formed
                                                                                                             front surface of said first
                                                                                                             semiconductor chip through the
                                                                                                             second adhesion layer (M)



                                                                                                              a second semiconductor chip (I)

                                                                                                               a second adhesion layer (J)

                                                                                                               a first semiconductor chip (D)


                                   Mf'J,...2.1.11:Twoarxlwd~cplical~aidl,ri,w,




                                                 Fig 3: Cross-Sectional Optical Image of the Package




                                                                                       11
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 12 of 38




      37.    In the ’806 Exemplary Accused Product, each of said first and second

semiconductor chips being wire-bonded to the electrode section with a wire (N), said

first and second semiconductor chips and the wire being sealed with a resin (O):

                                                                        each of said first and second
                                                                        semiconductor chips being wire-bonded
                                                                        to the electrode section with a wire (N)


                                   Si-31822 28AUG12 DG
                                                                             said first and second semiconductor
                                                                             chips and the wire being sealed with
                                                                             a resin (O)
                                                                             a second semiconductor chip (I)

                                                                             a first semiconductor chip (D)




               Fig 4: Package X-ray image (upper) and Cross-Sectional Optical Image of the Package




                                        Willful Infringement

      38.    Defendant had actual knowledge of the ’806 Patent and its infringement

thereof at least as of receipt of Plaintiff’s notice letter dated September 7, 2018.

      39.    Defendant has numerous lawyers and other active agents of Defendant

who regularly review patents and published patent applications relevant to

technology in the fields of the Asserted Patents.

      40.    Defendant has been issued over 13,000 patents held in the name of the

Defendant or a related entity, many of which are patents prosecuted in the USPTO

in the same technology area as the ’806 Patent, giving Defendant intimate knowledge

of the art in fields relevant to this civil action. The timing, circumstances and extent




                                                         12
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 13 of 38




of Defendant obtaining actual knowledge of the ’806 Patent prior to the

commencement of this lawsuit will be confirmed during discovery.

      41.    Defendant’s infringement of the Asserted Patents was either known or

was so obvious that it should have been known to Defendant.

      42.    Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard infringed the ’806 Patent. Defendant continued to commit acts of

infringement despite being on notice of infringement and aware of an objectively high

likelihood that its actions constituted infringement of Plaintiff’s valid patent rights,

either literally or equivalently.

      43.    Defendant is therefore liable for willful infringement, and Plaintiff

accordingly seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.

               Indirect, Induced, and Contributory Infringement

      44.    Defendant, directly and/or through its subsidiaries, affiliates, agents,

and/or business partners, has committed acts of indirect infringement of at least one

claim of the ’806 Patent, pursuant to 35 U.S.C. §§ 271(b) and (c) by actively inducing

or contributing to the acts of direct infringement performed by others in the United

States, the State of Texas, and the Western District of Texas.

      45.    Defendant has induced through affirmative acts its distributors,

manufacturers, testers, customers, and/or end users, such as designers of Defendant’s

chips and end users of Defendant’s chips, to directly infringe the ’806 Patent by

making, using, selling, and/or importing the Accused Products, with the specific




                                          13
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 14 of 38




intent to induce acts constituting infringement, and knowing that the induced acts

constitute patent infringement, either literally or equivalently.

      46.    Defendant has knowingly contributed to direct infringement by its

customers through affirmative acts and by having imported, sold, and/or offered for

sale, and knowingly importing, selling, and/or offering to sell within the United

States the ’806 Accused Products which are not suitable for substantial non-

infringing use and which are especially made or especially adapted for use by its

customers in an infringement of the asserted patent.

      47.    The affirmative acts of inducement by Defendant include, but are not

limited to, any one or a combination of: (i) designing infringing chips for manufacture

according to specification; (ii) collaborating on and/or funding the development of the

infringing chips and/or technology; (iii) soliciting and sourcing the manufacture of

infringing chips; (iv) licensing and transferring technology and know-how to enable

the manufacture of infringing chips; (v) enabling and encouraging the use, sale, or

importation of infringing chips by its customers; (vi) advertising the infringing chips

and/or technology; and (vii) providing data sheets, technical guides, demonstrations,

software and hardware specifications, installation guides, product specifications, user

manuals, marketing materials, and instructions, including on Defendant’s website.

      48.    Defendant has contributed to the direct infringement of the ’806 Patent,

its customers, and other third parties; and Defendant, its customers, and other third

parties do directly infringe.




                                          14
       Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 15 of 38




      49.    Defendant has imported, exported, made and/or sold parts, components,

or intermediate products to customers and third parties that, once assembled,

infringe the ’806 Patent by the sale and/or use of the assembled memories and/or

devices.

      50.    Defendant has made, used, sold, and/or offered to sell infringing devices

and/or memory products, which are especially made to design and specification, and

are not staple products or commodities with substantial non-infringing use.

      51.    Defendant    knew    that   the   induced     conduct   would   constitute

infringement and intended that infringement at the time of committing the

aforementioned acts, such that the acts and conduct have been and continue to be

committed with the specific intent to induce infringement, or deliberately avoiding

learning of the infringing circumstances at the time of committing these acts so as to

be willfully blind to the infringement that was induced.

      52.    As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

      53.    Plaintiff has incurred and will continue to incur substantial damages,

including monetary damages.

      54.    Therefore, Plaintiff is entitled to actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages,

and costs.




                                         15
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 16 of 38




                                COUNT TWO
                     INFRINGEMENT OF U.S. PATENT 6,352,879

      55.      Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

      56.      The    ’879   Patent,   entitled   “SEMICONDUCTOR     DEVICE     AND

METHOD OF MANUFACTURING THE SAME,” was filed on June 27, 2000 and duly

and legally issued by the United States Patent and Trademark Office on March 5,

2002. The ’879 Patent is a division of U.S. Patent No. 6,100,594, which was filed on

December 30, 1998 and issued on August 8, 2000.

      57.      The ’879 Patent claims patent-eligible subject matter and is valid and

enforceable.

                       Technical Description and Background

      58.      The ’879 Patent is directed to a Chip Size Package (“CSP”) structure,

and a method of manufacturing such a semiconductor device. ‘879 Patent, 1:13-15.

Transistors are semiconductor devices that are formed on wafers, which are made by

foundries. Wafers contain multiple, essentially identical chips which are designed by

chip designers. Individual chips are cut from wafers and packaged. Those chips go

into a variety of consumer products, such as smartphones, tablets, personal

computers, solid state drives (SSDs), memory cards, thumb drives, and automobile

parts and components. In some devices such as portable devices, a plurality of

semiconductor chips are mounted in a package so as to increase the added value and

capacity of memory, etc. For example, a multi-chip module is provided with a

plurality of semiconductor chips arranged parallel to each other in a package.



                                             16
       Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 17 of 38




However, such an arrangement makes it impossible to produce a package smaller

than the total area of the semiconductor chips to be mounted. In order to solve the

problem, a stacked package including a plurality of semiconductor chips laminated

in a package to achieve a high packaging density was developed. ‘879 Patent, 1:49-

59. Despite the relatively small size and high density of the stacked package

semiconductor devices, semiconductor packages that are even smaller than such a

stacked package semiconductor device were required. Hence, a semiconductor device

having a CSP structure, as well as stacked package is required to be produced. ‘879

Patent, 2:6-11.

      59.    Specifically,   the   ’879   Patent   provides   a   further-miniaturized

semiconductor device having a stacked package structure as well as a CSP structure.

‘879 Patent, 2:63-65. In order to achieve such a miniaturized, high-density

semiconductor device structure, the ‘879 Patent claims the first semiconductor chip

and the second semiconductor chip are each wire-bonded to the electrode section

provided on the wiring layer with the wires, and the second insulating adhesion layer

is used for affixing the second semiconductor chip to the first semiconductor chip.

This structure eliminates the need for wire-bonding the first and second

semiconductor chips to points on the wiring layer, far from the side surfaces of the

first and second semiconductor chips, considering a situation in which the excessively

applied adhesive agent overflows the space between the first and second

semiconductor chips. ‘879 Patent, 3:14-24. Moreover, in the case of using a thermo-

compression sheet, where twice accurate positioning is required when mounting the




                                           17
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 18 of 38




first or second semiconductor chip at a desired location, i.e., positioning the thermo-

compression sheet and positioning the first or second semiconductor chip on the

thermo-compression sheet. Whereas, because in the present invention the first and

the second insulating adhesion layers are in advance disposed on the back surface of

the first and the second semiconductor chips, the first and the second semiconductor

chips can be mounted at a desired location by accurately positioning it only once.

Hence, the ‘879 Patent simplifies the manufacturing process of miniaturized

semiconductors. ‘879 Patent, 3:27-39.

      60.    The ‘879 Patent introduces a manufacturing method in which the

adhesive agent does not overflow in the space between the first and the second

semiconductor chip, and the first and the second semiconductor chip can be wire-

bonded to the wiring layer at a location closer to the edges of the first and the second

semiconductor chip. It is thus possible to realize a miniaturized, high-density

semiconductor device. ‘879 Patent, 4:54-60.

                                Direct Infringement

      61.    Defendant, without authorization or license from Plaintiff, has directly

infringed the ’879 Patent, either literally or equivalently, as infringement is defined

by 35 U.S.C. § 271, including through making, using (including for testing purposes),

designing, manufacturing, importing, distributing, selling, and offering for sale

electronic devices and products that are made by a method that infringe one or more

claims of the ’879 Patent. Defendant has further provided services that practice




                                          18
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 19 of 38




methods that infringe one or more claims of the ’879 Patent. Defendant is thus liable

for direct infringement pursuant to 35 U.S.C. § 271.

      62.    Exemplary infringing products include WD chip arrangements, flash

memory, SSDs, and memory cards made by or incorporating WD’s Sandisk products,

such as its NAND flash memories or memory cards, including but not limited to the

48L 3D, 15 nm and 19 nm node and similar WD products employing the ’879 Patent.

These infringing products include but are not limited to the Sandisk/Toshiba

THGBX6T1T82LFXF256GB 48L 3D NAND, Sandisk SDSDQ-032G 15 nm 16 GB

NAND flash memory, Sandisk/Toshiba TH58TEG7D2JBA4C 19nm NAND flash

memory, Sandisk SDMPEGF18-256G NAND flash memory, Sandisk SDINDDH4-

128G NAND Embedded Flash Drive (EFD), Sandisk TP79G51ARA (found at least in

Seagate Nytro 141 SSD), WD Ultrastar SS200 SSD, Sandisk 05565-1024G, WD

SN750    SSD,   Sandisk    05561-512G,    Sandisk      Extreme   Pro   SSD,   Sandisk

TP70G76AWV 3D NAND flash memory, Western Digital SDINEDK4-128G 3D

NAND flash memory, Western Digital SDINEDK4-256G 3D NAND flash memory,

Sandisk 05139-128G, Western Digital WDS500G2B0A SSD, Sandisk 05138-064G

Ultra 3D SSD, Sandisk TP70G76AWV (found at least in Inland Professional 2TB

SSD), Sandisk SDINBDA4-128G, Sandisk TP79G51ARA (found at least in Seagate

Nytro 141 SSD), Sandisk 15139_064G, Sandisk SDMPEGF12_064G, Sandisk

SDINBDG4-16G, and similar products, hereinafter “’879 Accused Products.”

      63.    Plaintiff names these exemplary infringing instrumentalities to serve as

notice of Defendant’s infringing acts, but Plaintiff reserves the right to name




                                         19
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 20 of 38




additional infringing products, known to or learned by Plaintiff or revealed during

discovery, and include them more specifically in the definition of ’879 Accused

Products.

      64.    As a specific, nonlimiting example, Defendant is liable for direct

infringement pursuant to 35 U.S.C. § 271 for the manufacture, sale, offer for sale,

importation, or distribution of WD’s Sandisk/Toshiba TH58TEG7D2JBA4C 19nm

NAND flash memory, hereinafter “’879 Exemplary Accused Product.” The ’879

Exemplary Accused Product is made by a method that meets all limitations of at least

claim 1 of the ’879 Patent, either literally or under the doctrine of equivalents.

      65.    The ’879 Exemplary Accused Product is a manufactured semiconductor

device comprising forming a first adhesion layer (A) on a back surface of a first wafer

(B), no circuit being formed on the back surface of the first wafer (C):




                                                                                             no circuit being formed
                                               Si-31822 28AUG12 DG
                                                                                             on the back surface of
                                                                                             the first wafer (C)

                                                                                             a back surface of a first
                                                                                             wafer (B)

                                                                                              forming a first adhesion
                                                                                              layer (A)

            Fig 1: Package X-ray image (upper) and Cross-Sectional Optical Image(Lower) of the Package


      66.    The ’879 Exemplary Accused Product is manufactured by producing

separate first semiconductor chips from said first wafer by dicing (D):



                                                           20
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 21 of 38




                                                                                producing separate first semiconductor
                                                                                chips from said first wafer by dicing (D)

                                                                                                no circuit being formed
                                                Si-31822 28AUG12 DG
                                                                                                on the back surface of
                                                                                                the first wafer (C)

                                                                                                a back surface of a first
                                                                                                wafer (B)

                                                                                                 forming a first adhesion
                                                                                                 layer (A)

            Fig 2: Package X-ray image (upper) and Cross-Sectional Optical Image(Lower) of the Package


      67.     The ’879 Exemplary Accused Product is manufactured by mounting at

least one of said first semiconductor chips on a wiring layer (E) with the back surface

of the at least one first semiconductor chip facing said wiring layer (F):

                                                                          mounting at least one of said first
                                                                          semiconductor chips on a wiring layer (E) with
                                                                          the back surface of the at least one first
                                                                          semiconductor chip facing said wiring layer (F)




                                                                                               no circuit being formed
                                                Si-31822 28AUG12 DG
                                                                                               on the back surface of
                                                                                               the first wafer (C)

                                                                                               a back surface of a first
                                                                                               wafer (B)

                                                                                                 forming a first adhesion
                                                                                                 layer (A)
                                                                                                a wiring layer (E)
            Fig 3: Package X-ray image (upper) and Cross-Sectional Optical Image(Lower) of the Package


      68.     The ’879 Exemplary Accused Product is manufactured by forming a

second adhesion layer (G) on a back surface of a second wafer (H), no circuit being

formed on the back surface of the second wafer (I):




                                                             21
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 22 of 38




                                                                                            no circuit being formed
                                                                                            on the back surface of
                                                                                            the second wafer (I)


                                                                                          a back surface of a second
                                                                                          wafer (H)



                                                                                            forming a second
                                                                                            adhesion layer (G)


                                  Fig 4: Cross-Sectional Optical Image of the Package


      69.       The ’879 Exemplary Accused Product is manufactured by producing

separate second semiconductor chips from said second wafer by dicing (J):




                                                                                           no circuit being formed
                                                                                           on the back surface of
                                                                                           the second wafer (I)

                                                                                          a back surface of a second
     producing separate second                                                            wafer (H)
     semiconductor chips from said second
     wafer by dicing (J)

                                                                                           forming a second
                                                                                           adhesion layer (G)


                                    Fig 5: Cross-Sectional Optical Image of the Package


      70.       The ’879 Exemplary Accused Product is manufactured by mounting said

second semiconductor chip on said first semiconductor chip with its back surface

facing said first semiconductor chip (K):




                                                           22
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 23 of 38




                                 mounting said second semiconductor chip on said first semiconductor chip with its
                                 back surface facing said first semiconductor chip (K)




                                                                                    no circuit being formed
                                                                                    on the back surface of
                                                                                    the second wafer (I)

                                                                                   a back surface of a second
                                                                                   wafer (H)



                                                                                    forming a second
                                                                                    adhesion layer (G)


                           Fig 6: Cross-Sectional Optical Image of the Package




                                   Willful Infringement

      71.    Defendant has had actual knowledge of the ’879 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated September

7, 2018.

      72.    Defendant has numerous lawyers and other active agents who regularly

review patents and published patent applications relevant to technology in the fields

of the Asserted Patents.

      73.    Defendant has been issued over 13,000 patents held in the name of the

Defendant or a related entity, many of which are patents prosecuted in the USPTO

in the same technology area as the ’879 Patent, giving Defendant intimate knowledge

of the art in fields relevant to this civil action. The timing, circumstances and extent




                                                   23
       Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 24 of 38




of Defendant obtaining actual knowledge of the ’879 Patent prior to the

commencement of this lawsuit will be confirmed during discovery.

      74.    Defendant’s infringement of the Asserted Patents was either known or

was so obvious that it should have been known to Defendant.

      75.    Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard infringed the ’879 Patent. Defendant continued to commit acts of

infringement despite being on notice of an objectively high likelihood that its actions

constituted infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

      76.    Defendant is therefore liable for willful infringement and Plaintiff

accordingly seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.

                Indirect, Induced, and Contributory Infringement

      77.    Defendant, directly and/or through its subsidiaries, affiliates, agents,

and/or business partners, has committed acts of indirect infringement of at least one

claim of the ’879 Patent, pursuant to 35 U.S.C. §§ 271(b) and (c) by actively inducing

or contributing to the acts of direct infringement performed by others in the United

States, the State of Texas, and the Western District of Texas.

      78.    Defendant has induced through affirmative acts its distributors,

manufacturers, testers, customers, and/or end users, such as designers of Defendant’s

chips and end users of Defendant’s chips to directly infringe the ’879 Patent by

making, using, selling, and/or importing the Accused Products, with the specific




                                          24
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 25 of 38




intent to induce acts constituting infringement, and knowing that the induced acts

constitute patent infringement, either literally or equivalently.

      79.    Defendant has knowingly contributed to direct infringement by its

customers through affirmative acts and by having imported, sold, and/or offered for

sale, and knowingly importing, selling, and/or offering to sell within the United

States the ’879 Accused Products which are not suitable for substantial non-

infringing use and which are especially made or especially adapted for use by its

customers in an infringement of the asserted patent.

      80.    The affirmative acts of inducement by Defendant include, but are not

limited to, any one or a combination of: (i) designing infringing chips for manufacture

according to specification; (ii) collaborating on and/or funding the development of the

infringing chips and/or technology; (iii) soliciting and sourcing the manufacture of

infringing chips; (iv) licensing and transferring technology and know-how to enable

the manufacture of infringing chips; (v) enabling and encouraging the use, sale, or

importation of infringing chips by its customers; (vi) advertising the infringing chips

and/or technology; and (vii) providing data sheets, technical guides, demonstrations,

software and hardware specifications, installation guides, product specifications, user

manuals, marketing materials, and instructions.

      81.    Defendant has contributed to the direct infringement of the ’879 Patent

by its customers, and other third parties; and Defendant, its customers, and other

third parties have directly infringed.




                                          25
       Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 26 of 38




      82.    Defendant has imported, exported, made and/or sold parts, components,

or intermediate products to customers and third parties that, once assembled,

infringe the ’879 Patent by the sale and/or use of the assembled memories and/or

devices.

      83.    Defendant makes, uses, sells, and/or offers to sell infringing

semiconductor devices and/or memory products, which are especially made to design

and specification, and are not staple products or commodities with substantial non-

infringing use.

      84.    Defendant    knew   that   the   induced   conduct   would   constitute

infringement and intended that infringement at the time of committing the

aforementioned acts, such that the acts and conduct have been committed with the

specific intent to induce infringement, or deliberately avoiding learning of the

infringing circumstances at the time of committing these acts so as to be willfully

blind to the infringement that was induced.

      85.    As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

      86.    Plaintiff has incurred and will continue to incur substantial damages,

including monetary damages.




                                         26
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 27 of 38




      87.      Therefore, Plaintiff is entitled to actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages,

and costs.

                             COUNT THREE
                   INFRINGEMENT OF U.S. PATENT 6,181,002

      88.      Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

      89.      The ’002 Patent, entitled “SEMICONDUCTOR DEVICE HAVING A

PLURALITY OF SEMICONDUCTOR CHIPS,” was filed on December 13, 1999 and

duly and legally issued by the United States Patent and Trademark Office on January

30, 2001.

      90.      The ’002 Patent claims patent-eligible subject matter and is valid and

enforceable.

                      Technical Description and Background

      91.      The ’002 Patent is directed to a resin over-molded type of semiconductor

device having a plurality of semiconductor chips arranged in a stacked relation for

higher density integration. ’002 Patent, 1:15-18.      According to the ’002 Patent,

multiple-chip arrangements and techniques are utilized to enhance capacities and

otherwise improve memories for portable systems, and semiconductor devices have

been provided which include a plurality of semiconductor chips mounted in a single

package. ’002 Patent, 1:20-23. The ’002 Patent enumerates some of these multiple-

chip arrangements for semiconductor devices, such as: juxtaposition, stacked

package, chip size package (“CSP”), ball grid array (“BGA”), and land grid array



                                           27
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 28 of 38




(“LGA”). ’002 Patent, 1:23-63. Temperature change in the aforementioned

arrangements for semiconductor devices, where only one side of the chip is sealed

with a mold resin, causes stress between the semiconductor device and the printed

board due to a difference in the coefficient of expansion and a bimetal phenomenon

between the chip and the mold resin portion, resulting in cracking and breakage of

the junctures. ’002 Patent, 1:64-2:12.

      92.    These problems are addressed in the ’002 Patent. The ’002 Patent notes

“a semiconductor device which comprises: an insulative substrate having a layer of

interconnection patterns formed on a chip-side surface thereof, and external

terminals formed on a surface thereof opposite from the chip-side surface; and a

plurality of semiconductor chips stacked on the chip-side surface of the insulative

substrate and electrically connected to the corresponding interconnection patterns;

wherein, among the plurality of semiconductor chips, a semiconductor chip having

the largest plan surface area has the greatest thickness.” ’002 Patent, 2:17-26.

      93.    The ’002 Patent addresses the problems identified in existing

semiconductor chip arrangements by, among other steps, adding “another layer of

interconnection pattern . . . on the surface of the insulative substrate opposite from

the chip-side surface.” ’002 Patent, 2:27-29.

                                Direct Infringement

      94.    Defendant, without authorization or license from Plaintiff, has directly

infringed the ’002 Patent, either literally or equivalently, as infringement is defined

by 35 U.S.C. § 271, including through making, using (including for testing purposes),




                                          28
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 29 of 38




designing, manufacturing, importing, distributing, selling, and offering for sale

memories and other electronic hardware, devices, and products that are made by a

method that infringes one or more claims of the ’002 Patent. Defendant has further

provided services that practice methods that infringe one or more claims of the ’002

Patent. Defendant is thus liable for direct infringement pursuant to 35 U.S.C. § 271.

      95.    Exemplary     infringing   products    include      WD’s   Sandisk/Toshiba

THGBX6T1T82LFXF256GB 48L 3D NAND flash memory, Sandisk SDMPEGF18-

256G NAND flash memory, Sandisk SDMPEGF12_064G, as well as similar WD

products employing the ’002 Patent, as well as consumer products that incorporate

the infringing WD memories, including but not limited to smartphones, computers,

laptops, and other electronic devices, hereinafter “’002 Accused Products.”

      96.    Plaintiff names this exemplary infringing instrumentality to serve as

notice of Defendant’s infringing acts, but Plaintiff reserves the right to name

additional infringing products, known to or learned by Plaintiff or revealed during

discovery, and include them more specifically in the definition of ’002 Accused

Products.

      97.    As a specific, nonlimiting example, Defendant is liable for direct

infringement pursuant to 35 U.S.C. § 271 for the manufacture, sale, offer for sale,

importation, or distribution of WD’s Sandisk/Toshiba THGBX6T1T82LFXF256GB

48L 3D NAND flash memory, hereinafter “’002 Exemplary Accused Product.” The

’002 Exemplary Accused Product meets all limitations of at least claim 1 of the ’002

Patent, either literally or under the doctrine of equivalents.




                                          29
           Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 30 of 38




       98.          The ’002 Exemplary Accused Product is a semiconductor device which

comprises an insulative substrate (A) having a layer of interconnection patterns (B)

formed on a chip-side surface (C) thereof and external terminals (D) formed on a

surface thereof opposite from the chip-side surface (E):




                -                                                                                                                                           -

    =-~-     ~ .=---=
                          -------
                         ==----   -
                                           -



                               -=-----3oe~ - -- .
                                                                      ~'
                                                                      - -- -               -_-          ~----=--~-~--~-~,:_~
                                                                                                                                             -




     Fig re 1.1.6. Package cross-section of S               d1sk/Tosh1baTHGBX6T1 T8..:::c:F~                                                     memory device


                                                                                                                                                   a surface thereof
                                                                                                                                                   opposite from
                                      a chip-side surface (C)                                                                                      the chip-side
                                                                                                                                                   surface (E)
                a layer of interconnection patterns (B)

           an insulative substrate (A)
                                                                           Figure 1.1.10: Middle of NANO stacked dies in the package (SEM)

                Fig 1: Cross-Sectional Optical (the upper) and SEM (the lower) Image of the Package




                                                                                                                                                    a surface thereof
                                                                                                                                                    opposite from
                                       a chip-side surface (C)                                                                                      the chip-side
                                                                                                                                                    surface (E)
               a layer of interconnection patterns (B)

           an insulative substrate (A)
                                                                                                                                                    external
                                                                           Figure 1.1.9: Right edge of NANO stacked dies in the package (SEM)
                                                                                                                                                    terminals (D)
               Fig 2: Cross-Sectional Optical (the upper) and SEM (the lower) Image of the Package




                                                                 30
        Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 31 of 38




      99.          The ’002 Exemplary Accused Product is a semiconductor device which

comprises a plurality of semiconductor chips (F) stacked on the chip-side surface of

the insulative substrate and each electrically connected to corresponding

interconnection patterns (G):




       -=-~   -.
                    -     -
                        =-=
                            ---=---

                               ~
                                 -------
                                           -
                                           -


                                    - =-----:.c--:--- -
                                                                         ~
                                                                               --
                                                                            ---------===--
                                                                                                    ~~-=---~
                                                                                                        -~:_·~ ~-~
                                                                                                                -
                                                                                                                  '
                                                                                                                                ~   -

                                                                                                                                        .



        Figure 1.1.6: Package cross-section of ,andisk/Toshiba THGBX6T1 T82LFx-F ash memory device
         stacked on the chip-side surface of the
         insulative substrate and each electrically
         connected to corresponding
         interconnection patterns (G)


              a plurality of semiconductor chips(F)

                        an insulative substrate (A)
                                                                    Figure1.1.10:Middleof NAND stackeddiesin the package(SEM)



                    Fig 3: Cross-Sectional Optical (the upper) and SEM (the lower) Image of the Package


      100.         In the ’002 Exemplary Accused Product, among the plurality of

semiconductor chips, a semiconductor chip having the largest plan surface area has

the greatest thickness (H):




                                                           31
          Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 32 of 38




                                                                                                                                                       ~-

          - -=-=--- -----=-~                           -
                                                         ------
                                                            -~
                                                                            ------•-
                                                                                 -=--------=---
                                                                  -=--- -:--:-_- -   -       _-     --=----=--   ~----=--        -----      - --   -=-                             '
                                                                                                                                                            --=----------=:=-:.._-=---:=::::c




            Figure 1.1.6: Package cross-section of Sandisk/To h ba THGBX6T1 T82LFXF flash memory device




                                                                          a plurality of semiconductor
                                                                          chips(F)


                                                                          a semiconductor chip having the
                                                                          largest plan surface area has the
          flgureU.J:PackaOeX.ff-/ifflaOeinydirectioo
                                                                          greatest thickness (H)
                                                                                                                     Figure 1.1.10: Middle of NAND stacked dies in the package (SEM)


                            Fig 4: Cross-Sectional Optical (the upper) and Planview (the lower) Image of the Package




                                                                      Willful Infringement

   101.                      Defendant has had actual knowledge of the ’002 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated September

7, 2018.

   102.                      Defendant has numerous lawyers and other active agents who regularly

review patents and published patent applications relevant to technology in the fields

of the Asserted Patents.

   103.                      Defendant has been issued over 13,000 patents held in the name of the

Defendant or a related entity, many of which are patents prosecuted in the USPTO

in the same technology area as the ’002 Patent, giving Defendant intimate knowledge

of the art in fields relevant to this civil action. The timing, circumstances and extent

of Defendant obtaining actual knowledge of the ’002 Patent prior to the

commencement of this lawsuit will be confirmed during discovery.




                                                                                         32
          Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 33 of 38




   104.       Defendant’s infringement of the Asserted Patents was either known or

was so obvious that it should have been known to Defendant.

   105.       Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard infringed the ’002 Patent. Defendant continued to commit acts of

infringement despite being on notice of an objectively high likelihood that its actions

constituted infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

   106.       Defendant is therefore liable for willful infringement and Plaintiff

accordingly seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.

                Indirect, Induced, and Contributory Infringement

   107.       Defendant, directly and/or through its subsidiaries, affiliates, agents,

and/or business partners, has committed acts of indirect infringement of at least one

claim of the ’002 Patent, pursuant to 35 U.S.C. §§ 271(b) and (c), by actively inducing

or contributing to the acts of direct infringement performed by others in the United

States, the State of Texas, and the Western District of Texas.

   108.       Defendant has induced through affirmative acts its distributors,

manufacturers, testers, customers, and/or end users, such as designers of Defendant’s

chips and end users of Defendant’s chips to directly infringe the ’002 Patent by

making, using, selling, and/or importing the Accused Products, with the specific

intent to induce acts constituting infringement, and knowing that the induced acts

constitute patent infringement, either literally or equivalently.




                                          33
          Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 34 of 38




   109.       Defendant has knowingly contributed to direct infringement by its

customers through affirmative acts and by having imported, sold, and/or offered for

sale, and knowingly importing, selling, and/or offering to sell within the United

States the ’002 Accused Products which are not suitable for substantial non-

infringing use and which are especially made or especially adapted for use by its

customers in an infringement of the asserted patent.

   110.       The affirmative acts of inducement by Defendant have included, but are

not limited to, any one or a combination of: (i) designing infringing chips for

manufacture according to specification; (ii) collaborating on and/or funding the

development of the infringing chips and/or technology; (iii) soliciting and sourcing the

manufacture of infringing chips; (iv) licensing and transferring technology and know-

how to enable the manufacture of infringing chips; (v) enabling and encouraging the

use, sale, or importation of infringing chips; enabling and encouraging the use, sale,

or importation of infringing chip by its customers; (vi) advertising the infringing chips

and/or technology; and (vii) providing data sheets, technical guides, demonstrations,

software and hardware specifications, installation guides, product specifications, user

manuals, marketing materials, and instructions.

   111.       Defendant has contributed to the direct infringement of the ’002 Patent

by its customers and other third parties; and Defendant, its customers, and other

third parties have directly infringed.

   112.       Defendant has imported, exported, made and/or sold parts, components,

or intermediate products to customers and third parties that, once assembled,




                                           34
          Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 35 of 38




infringe the ’002 Patent by the sale and/or use of the assembled memories and/or

devices.

   113.       Defendant has made, used, sold, and/or offered to sell infringing

semiconductor devices and/or memory products, which are especially made to design

and specification, and are not staple products or commodities with substantial non-

infringing use.

   114.       Defendant   knew    that   the   induced   conduct   would   constitute

infringement and intended that infringement at the time of committing the

aforementioned acts, such that the acts and conduct have been committed with the

specific intent to induce infringement, or deliberately avoiding learning of the

infringing circumstances at the time of committing these acts so as to be willfully

blind to the infringement that was induced.

   115.       As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

   116.       Plaintiff has incurred and will continue to incur substantial damages,

including monetary damages.

   117.       Therefore, Plaintiff is entitled to actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages,

and costs.




                                          35
          Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 36 of 38




                                         V.        NOTICE

   118.       Katana has complied with the notice requirement of 35 U.S.C. § 287 and

has not distributed, sold, offered for sale, or made products embodying the Asserted

Patents. This notice requirement has been complied with by all relevant persons at

all relevant times.

   119.       Defendant has had actual knowledge of the Asserted Patents and their

infringement thereof at least as of receipt of Plaintiff’s notice letter dated

September 7, 2018.

                                   VI.    JURY DEMAND

   120.       Plaintiff Katana demands a trial by jury of all matters to which it is

entitled to trial by jury, pursuant to FED. R. CIV. P. 38.

                               VII.   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Katana prays for judgment and seeks relief against

Defendant as follows:

           A. That the Court determine that one or more claims of the ’806 Patent has
              been infringed by the Defendant, literally and/or under the doctrine of
              equivalents;

           B. That the Court determine that one or more claims of the ’879 Patent has
              been infringed by the Defendant, literally and/or under the doctrine of
              equivalents;

           C. That the Court determine that one or more claims of the ’002 Patent has
              been infringed by the Defendant, literally and/or under the doctrine of
              equivalents;

           D. That the Court determine that one or more claims of the ’806 Patent has
              been indirectly infringed by the Defendant;

           E. That the Court determine that one or more claims of the ’879 Patent has
              been indirectly infringed by the Defendant;


                                              36
       Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 37 of 38




          F. That the Court determine that one or more claims of the ’002 Patent has
             been indirectly infringed by the Defendant;

          G. That the Court award damages adequate to compensate Plaintiff for the
             patent infringement that has occurred, together with prejudgment and
             post-judgment interest and costs;

          H. That the Court find this case to be exceptional pursuant to 35 U.S.C.
             § 285;

          I. That the Court determined that Defendant’s infringements were willful;

          J. That the Court award enhanced damages against Defendant pursuant
             to 35 U.S.C. § 284;

          K. That the Court award reasonable attorneys’ fees; and

          L. That the Court award such other relief to Plaintiff as the Court deems
             just and proper.

                           VIII. RESERVATION OF RIGHTS

      Plaintiff’s investigation is ongoing, and certain material information remains

in the sole possession of Defendant or third parties, which will be obtained via

discovery herein. Plaintiff expressly reserves the right to amend or supplement the

causes of action set forth herein in accordance with FED. R. CIV. P. 15.




                                          37
       Case 6:21-cv-00374-ADA Document 1 Filed 04/19/21 Page 38 of 38



Dated: April 19, 2021                     Respectfully Submitted,
                                          /s/ Scott W. Breedlove
                                          E. Leon Carter
                                          lcarter@carterarnett.com
                                          Texas Bar No. 03914300
                                          Scott W. Breedlove
                                          sbreedlove@carterarnett.com
                                          Texas Bar No. 00790361
                                          Bradley D. Liddle
                                          bliddle@carterarnett.com
                                          Texas Bar No. 24074599
                                          Seth A. Lindner
                                          slinder@carterarnett.com
                                          Texas Bar No. 24078862
                                          Nathan Cox
                                          ncox@carterarnett.com
                                          Texas Bar No. 24105751
                                          CARTER ARNETT PLLC
                                          8150 N. Central Expy, 5th Floor
                                          Dallas, Texas 75206
                                          Telephone No. (214) 550-8188
                                          Facsimile No. (214) 550-8185
                                          ATTORNEYS FOR PLAINTIFF
                                          KATANA SILICON
                                          TECHNOLOGIES LLC




                                     38
